Exhibit 10.9b CENTEX CORPORATION EXECUTIVE DEFERRED COMPENSATION PLAN DEFERRED COMPENSATION AGREEMENT March 13, 2009 Award This Deferred Compensation Agreement (“Agreement”) is entered into as of March 13, 2009, by and between (the “Participant”) and Centex Corporation (the “Company”). WHEREAS, the Company has established the Centex Corporation Executive Deferred Compensation Plan (which, as amended from time to time, is referred to in this Agreement as the “Plan”); and WHEREAS, the Plan’s Committee has determined that the Participant should receive an award of non-qualified deferred cash compensation as more fully described herein (“Deferred Cash Compensation”), subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual promises and covenants herein contained, the Participant and the Company agree as follows: SECTION 1. The Plan. The Plan is incorporated by reference and made a part of this Agreement for all purposes.This Agreement and the Plan shall govern the rights of the Participant and the Company with respect to the award of Deferred Cash Compensation described below.All capitalized terms used herein, unless otherwise defined, have the meaning ascribed to such terms in the Plan. SECTION 2.Amount of Award. The Participant is hereby awarded Deferred Cash Compensation from the Company in the amount of $ in accordance with the terms of this Agreement and the Plan.The Deferred Cash Compensation shall vest and be paid as provided in this Agreement and the Plan. SECTION 3.Terms of Award. 3.1Account.The Committee shall cause an Account to be kept in the name of the Participant (or, in the event of the Participant’s death, his or her Beneficiary) which shall reflect the amount awarded pursuant to Section 2 on the effective date of this Agreement and the value of any portion of the Deferred Cash Compensation that has vested pursuant to Section 3.4 that is payable to the Participant or Beneficiary under the Plan.The obligation to pay to the Participant the Deferred Cash Compensation shall be carried on the books of the Company as an unsecured debt in an Account. 1 The Participant acknowledges and agrees that nothing in this Agreement shall be deemed to create a trust of any nature or kind or create any fiduciary relationship.Neither the Participant, his or her estate or personal representative(s), nor his or her Beneficiary shall have any right, title or interest in or to any funds in the Account, which is established by the Company merely for the purpose of recording such unsecured contractual obligation.Until and except to the extent that Deferred Cash Compensation hereunder is vested or paid to the Participant or his or her Beneficiary, the interest of the Participant or the Beneficiary is contingent only and is subject to forfeiture as provided in Section 3.4 below.All funds in the Account, if any, shall continue to be part of the general funds of the Company, and title to and beneficial ownership of any assets, whether cash or investments, which the Company may, in its sole discretion, set aside or earmark to meet its obligations hereunder shall at all times remain in the Company until paid to the Participant.Neither the Participant nor any Beneficiary shall under any circumstances acquire any property interest in any specific assets of the Company. 3.2Beneficiary.The Participant may designate a Beneficiary in accordance with the Plan. 3.3Interest.Notwithstanding any provision of this Agreement or the Plan, the Deferred Cash Compensation shall not be credited with interest. 3.4Vesting.The Participant’s contingent right to receive the Deferred Cash Compensation shall vest on the dates and in the percentages described below.Other than as provided in the Plan, the Participant must be an Employee of the Company in good standing as of the applicable vesting date.The foregoing to the contrary notwithstanding, the Participant shall be fully vested in all amounts in his or her Account, regardless of the vesting schedule below or his or her standing with the Company, as of the date of his or her termination of employment due to his or her death or Disability (or as he or she may otherwise be entitled under the Plan). The Deferred Cash Compensation shall vest in installments such that it is fully vested as of December 31, 2011, as follows: Vesting Dates Vesting Percentage of Deferred Cash Compensation June 30, 2009 20% February 15, 2010 20% September 30, 2010 20% May 15, 2011 20% December 31, 2011 20% 100% 2 3.5Timing and Form of Distribution.The Participant’s Deferred Cash Compensation will be distributed in a lump sum in cash within the period specified in the Plan following each vesting date (or such earlier date that a substantial risk of forfeiture lapses as provided for under the Plan), provided the Participant is still employed by the Company or an Affiliate on each such date.Payment of the Participant’s Deferred Cash Compensation on account of separation from service for any reason (other than death) will be delayed, if required, for six months after such Participant’s separation from service if the Participant is a specified employee for purposes of Section 409A of the Internal Revenue Code (“Section 409A”) on the date of his or her separation from service. The Participant agrees that the Deferred Cash Compensation will be paid out only to the extent that it has vested in accordance with this Agreement and the Plan.Any unvested portion of the Deferred Cash Compensation shall be forfeited and terminate automatically upon termination of employment of the Participant for any reason (other than death or Disability as described in Section 3.4 above), unless otherwise provided in the Plan, or the Company’s Executive Severance Policy (as amended from time to time). 3.6Tax Withholding.The Participant agrees that the Company may take whatever steps the Company, in its sole discretion, deems appropriate or necessary to satisfy the Company’s state and federal income tax, social security, Medicare, and other tax withholding obligations arising out of the award. SECTION 4. General Provisions. 4.1This Agreement and the Plan express the entire agreement of the parties as to the Deferred Cash Compensation Award described herein, and all promises, representations, understandings, arrangements and prior agreements are merged herein and superseded hereby.The foregoing notwithstanding, this Agreement shall be interpreted, and such Deferred Cash Compensation shall in all events be deferred and paid, in a manner consistent with Section 409A.The Company reserves the right, exercisable in its sole discretion, to amend the Plan and this Agreement (without Participant’s consent) in order to accomplish such result.This Agreement is subject to the Company’s Policy on Recoupment in Restatement Situations, and the Participant agrees that the Participant will comply with the terms of that Policy. 4.2If any of the provisions of this Agreement should be held to be invalid, the remainder of this Agreement shall not be affected thereby. 4.3This Agreement and the Plan shall be governed by and construed in accordance with ERISA, and to the extent not preempted thereby, the laws of the State of Texas. 3 IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement as of the day and year first written above. PARTICIPANT CENTEX CORPORATION By: /s/ Timothy R. Eller Timothy R. Eller Chairman & Chief Executive Officer 4
